The opinion of the Court was delivered by
Gibson, C. J.
Granting the aldermen of Pittsburgh to be entitled to the daily compensation provided by the act of 1814 for the aldermen of Philadelphia, it by no means follows that it is demand-able by the mayor in his capacity of alderman. It is claimed here for services rendered on the bench of the mayor’s court, where the claimant sat, not by virtue of his commission of alderman, but by virtue of his appointment of mayor. Though chosen from among the aldermen, and deriving the qualification of eligibility from his commission, he was an integral part of the court but as its presiding judge; and as such his functions were peculiar. Were the official qualification dispensed with in Pittsburgh, as it is in Philadelphia, the duties of a mayor chosen indifferently from among the citizens, would be precisely the same as those which were performed by the plaintiff. At his accession to the office he entered on it as an entire thing. As a public magistrate, indeed, exercising the ordinary jurisdiction of a justice of the peace, the powers conferred by his commission remained to be exercised as before, because they are not of a corporate nature; but as a corporate officer, or, to speak more plainly, as a judge of the mayor’s court, by which, and by his executive duties alone, he was connected with the corporation, his functions asan alderman were merged in his functions as mayor. It is not pretended that he performed double sets of judicial duties; and for nothing else could he make out a colourable title to double compensation. Had not his judicial services beenrendered in his capacity of mayor,it might plausibly have been said that his salary as mayor was not intended to compensate them. But by the ninth section of the act of incorporation, it is pointedly declared that the mayor shall perform the duty of presiding in the mayor’s court, “ beside that of an alderman;” and in ihus imposing on tire chief officer, ex officio the subordinate duties *352of an alderman, we discover an evident design to merge his judicial functions as an alderman in those of the presiding judge. Had any thing else been intended, such a declaration would have been superfluous, because his power and authority as an alderman would have appertained to him by virtue of his commission. Exactly the same duties as those directed by the charter of Pittsburgh are performed by the mayor of Philadelphia, though not an alderman. As then the plaintiff sat in his capacity of mayor, his salary must be taken as full compensation of his judicial services.
Judgment of the common pleas reversed, and judgment here for the defendant.